Exhibit 10.1

AMENDMENT NO. 1

TO

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED MANAGEMENT AGREEMENT is entered
into as of October 22, 2015 (this “Amendment”) by and among Cherry Hill Mortgage
Investment Corporation, a Maryland corporation (the “Company”), each of the
Company’s current Subsidiaries (as defined below), and Cherry Hill Mortgage
Management, LLC, a Delaware limited liability company (the “Manager”).

WHEREAS, the Company, the Subsidiaries and the Manager are parties to the
Amended and Restated Management Agreement, dated as of September 24, 2013 (the
“Agreement”); and

WHEREAS, the Agreement may be amended by an agreement signed by the parties
thereto; and

WHEREAS, the Company, the Subsidiaries and the Manager wish to amend the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
of other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

  1. Definitions.

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

  2. Amendments.

(a) The definition of “Subsidiaries” in the Agreement is hereby amended by
deleting the definition in its entirety and replacing it with the following:

“ “Subsidiaries” means (i) Cherry Hill Operating Partnership, LP, a Delaware
limited partnership, (2) Cherry Hill QRS I, LLC, a Delaware limited liability
company, (iii) Cherry Hill QRS II, LLC, a Delaware limited liability company,
(iv) CHMI Insurance Company, LLC, a Michigan limited liability company, (v) CHMI
Solutions, Inc., a Delaware corporation, (vi) Aurora Financial Group, Inc., a
New Jersey corporation, (vii) any partnership, the general partner of which is
the Company or any Subsidiary of the Company, (viii) any limited liability
company, the managing member of which is the Company or any subsidiary of the
Company, (ix) Cherry Hill QRS III, LLC, a Deleware limited liability company,
and (x) any other entity, including any direct or indirect subsidiary of the
Company, on the date hereof or in the future, of which the Company or any
Subsidiary has the power to elect, directly or indirectly, a majority of the
board of directors or Directors or equivalent managing body.



--------------------------------------------------------------------------------

(b) Section 13 (a) of the Agreement is hereby amended by deleting said section
in its entirety and replacing it with the following:

“ (a) Term. This Agreement shall remain in full force until October 22, 2020,
unless terminated by the Company or Manager as set forth below, and shall be
renewed automatically for successive one year periods thereafter, until this
Agreement is terminated in accordance with the terms hereof. ”

 

3. General.

(a) Except as expressly amended and modified by this Amendment, the Agreement
shall continue to be, and shall remain, in full force and effect in accordance
with its terms.

(b) This Amendment and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to such state’s laws and principles regarding the conflict of interest
laws (other than Section 5-1401 of the general obligations Law of the State of
New York).

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Amendment shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY: CHERRY HILL MORTGAGE INVESTMENT CORPORATION By:   /s/  Jeffrey B.
Lown II   Name: Jeffrey B. Lown II   Title: President THE SUBSIDIARIES: CHERRY
HILL OPERATING PARTNERSHIP, LP BY:   Cherry Hill Mortgage Investment
Corporation, its general partner By:   /s/  Jeffrey B. Lown II   Name: Jeffrey
B. Lown II   Title: President

CHERRY HILL QRS I, LLC

CHERRY HILL QRS II, LLC

BY:   Cherry Hill Operating Partnership, LP, its member BY:   Cherry Hill
Mortgage Investment Corporation, its general partner By:   /s/  Jeffrey B. Lown
II   Name: Jeffrey B. Lown II   Title: President

 

3



--------------------------------------------------------------------------------

CHMI INSURANCE COMPANY, LLC BY:   CHERRY HILL QRS I, LLC, its member By:  
/s/  Martin Levine   Name: Martin Levine   Title: Chief Financial Officer AURORA
FINANCIAL GROUP, INC. By:   /s/  Martin Levine   Name: Martin Levine   Title:
Chief Financial Officer CHMI SOLUTIONS, INC. By:   /s/  Martin Levine   Name:
Martin Levine   Title: Chief Financial Officer THE MANAGER: CHERRY HILL MORTGAGE
MANAGEMENT LLC By:   /s/  Stanley C. Middleman   Stanley C. Middleman, its sole
member

 

4